Dear Ms. Tanner:
You requested the opinion of this office concerning whether the Police Jury can establish and maintain an Individual Retirement Account ("I.R.A.") for an employee who is not eligible for the regular Parochial Employees Retirement System.
Article VII, Section 14 of the Louisiana Constitution of 1974 states, in part, as follows:
      "(A) Prohibited Uses. Except as otherwise provided by this constitution, the funds, credit, property, or things of value of the state or of any political subdivision shall not be loaned, pledged, or donated to or for any person, association, or corporation, public or private.
                            * * * * *
      (B) Authorized Uses. Nothing in this Section shall prevent . . . (2) contributions of public funds to pension and insurance programs for the benefit of public employees . . ."
Article X, Section 29 of the Constitution requires the legislature to enact laws providing for retirement of officials and employees of the state, its agencies, and its political subdivisions, including persons employed jointly by state and *Page 2 
federal agencies (except those in military service), through the establishment of one or more retirement systems.
In Opinion 82-1169 this office was asked whether a civil defense agency could establish individual retirement accounts for each employee of the agency. The opinion concluded as follows:
      ". . . the authorization of `contributions of public funds to pension . . . programs for the benefit of public employees' applies only to contributions of public funds to a pension and retirement system created by the legislature pursuant to Article X, Section 29 of the Louisiana Constitution of 1974. Therefore, it is our opinion, in answer to your second question, that the Director may not use Agency funds whatsoever to contribute to an individual retirement account for any Agency employee, such being prohibited by Article VII, Section 14 of the Louisiana Constitution of 1974."
Based upon the foregoing, it is the opinion of this office that it would be impermissible for the Police Jury to establish and maintain I.R.A.'s for employees who are not eligible for the Parochial Employees Retirement System. This conclusion renders your remaining questions moot.
Trusting this adequately responds to your request, I remain
Sincerely,
                                       WILLIAM J. GUSTE, JR. Attorney General
                                       BY:MARTHA S. HESS
Assistant Attorney General
MSH:jav